Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 06/21/22. Claims 1-14 are currently pending in the application and are examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  The examiner further acknowledges receipt of the Foreign Translated Documents filed on 06/23/22.

		While Applicant has amended some of the claims to now recite “cyano”, claim 6, line 13 still recites cyan.  Consequently, the objection to claim 6 remains proper.  

Applicant’s argument with respect to the Obviousness Double Patenting (ODP) over co-pending application 16/981,916 (‘916) has been fully considered.  Applicant argues that because co-pending application ‘916 is later-filed than the instant invention, the ODP rejection should be withdrawn to allow the instant claims to be issued to allowance.  Such arguments are however not found persuasive as the Examiner maintains that the instant claims and co-pending application ‘916 overlap in scope.  Additionally, contrary to applicant’s arguments, the ODP rejection is not the sole remaining rejection in the instant application.  Consequently, the ODP rejection remains proper and is maintained for reasons of record.  

Applicant’s argument with respect to the 112(a)-lack of written description rejection has been fully considered.  Applicant argues that because the claims have now been amended to exclude the terms “derivative of Selenopsammaplin”, the rejection is now moot.  The examiner agrees with Applicant that such rejection is now moot due to the amendment in claims 1-14.  As a result, the 112(a) rejection of claims 1-14 is hereby withdrawn.  

Applicant’s argument with respect to the 112(a) “prevention” rejection has been fully considered.  Given that applicant has deleted the term “preventing” from the claims, the 112(a) rejection is now moot. Consequently, the 112(a) rejection of claims 8-13 is hereby withdrawn.

Applicant’s arguments with respect the 112(a) scope of enablement rejection have been fully considered.  Applicant argues that the experiments in example 29 uses Etoposide as a positive control wherein the compounds in Table 2 and 3 of the specification were found to be more effective than etoposide.  Additionally, applicant argues that Etoposide is known in the art to be effective in treating various cancers and thus one skilled in the art would ascertain that the compounds would also be useful as the FDA-approved etoposide.  Additionally, Applicant argues that while the experimental results were only tested on lung cancer and colon cancer cell lines, one skilled in the art would have reasonably understood that the present compound will exert an excellent anti-cancer effect on other cancer cells given that other cancer cells also express DNA topoisomerase.  Such arguments are however not found persuasive as the Examiner contends that while the instant selenopsammaplin A compounds are more potent than etoposide, they possess contrasting structure and do not possess the same core structure.  Consequently, what is attributed to Etoposide would not necessarily be ascribed to the instant compounds.  Additionally, while some topoisomerase inhibitors such as Etoposide may be useful in treating some cancers, the examiner points out that not all topoisomerase II inhibitors are effective in treating all cancers.  In fact, Kalal et al. (Oncology Reviews, Vol. 11, March 2017, pgs. 19-25) demonstrate that etoposide was inactive and/or ineffective in malignant melanoma thereby suggesting that etoposide is not necessarily effective against all cancers as argued by Applicant.  Since the specification failed to demonstrate effective treatment of other cancers by the instant compound other than lung and colon cancer, and given the dissimilarity in structure to etoposide, the examiner contends that a lack of enablement still exists.  As a result, the 112(a) scope of enablement rejection over claims 8 and 10-13 remains proper.  

For the foregoing reasons, the 112 (a) scope and lack of written description rejections are hereby withdrawn.  However, the objection, ODP, and 112(a) scope of enablement rejection remain proper.  However,  in view of applicant’s amendment, the following modified objection, ODP, and 112 (a) Final rejections are being made.  


Objections

Claim 6 is objected to because of the following informalities:  Claim 6 recites that X can be defined as “cyan”.  However, the correct term should be “cyano” and needs to be corrected in the claim.   Appropriate correction is required.


Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4 and 8-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16, 18-19, 22, and 24-25 of co-pending Application No. 16/981,916 (hereinafter Park US Patent Application No. ‘916).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of Selenopsammaplin A compounds for the treatment or prevention of cancer.  The claimed invention and co-pending application Park ‘916 are rendered obvious over another as the claimed invention teaches a broad genus of Selenopsammaplin A of Formula (I) and Formula (II) and a method of treating cancer comprising administering said compounds whereas Park ‘916 teaches a subgenus of a method of treating cancer comprising administering Selenopsammaplin A compounds of Formula (I).  While Park ‘916 does not recite the compounds, the method of treatment necessarily recites administering Selenopsammaplin A compounds of Formula (I).  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 16/981,916.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8 and 10-13 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inhibiting lung cancer cells and colon cancer cells comprising administering the Selenopsammaplin A compounds of Formula (I) and Formula (II), does not reasonably provide enablement for treating every single cancer by administering the aforementioned compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a pharmaceutical composition for treating cancer and to a method for treating cancer, the method comprising administering a selenopsammaplin A compound or a derivative thereof represented by the following Chemical Formula 1 or 2, an isomer thereof, or a pharmaceutically acceptable salt thereof as an active ingredient to a subject in need thereof.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of every single cancer in existence.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a pharmaceutical composition for treating cancer and to a method for treating cancer, the method comprising administering a selenopsammaplin A compound or a derivative thereof represented by the following Chemical Formula 1 or 2, an isomer thereof, or a pharmaceutically acceptable salt thereof as an active ingredient to a subject in need thereof.  The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites the fact that nowhere in the specification did applicant demonstrate treatment of a variety of cancers.  In fact, the specification only showed that administration of selenopsammaplin A compounds led to growth inhibition of lung cancer and colon cancer cells.  Moreover, the examiner contends that because various cancers are characterized by contrasting etiology and mechanisms of action, what is applicable to one cancer is not necessarily applicable to every other cancer in existence.  Such idea is supported by Golub et al. (see Golub et al., Science, Vol. 286, October 15, 1999, pages 531-537) who teach that in the current art that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, to maximize efficacy and minimize toxicity.  Cancer classification has been based primarily on morphological appearance of the tumor and that tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy (Golub et al., Science, Vol. 286, October 15, 1999, pages 531-537).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  As a result, the examiner maintains that because applicant has yet to demonstrate treatment of various cancers by administering said aforementioned compounds a scope of enablement exists in the claims. 


		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of any and every single cancer in existence”. While “inhibition of lung cancer and colon cancer cells” might theoretically be possible by administering the selenopsammaplin A compounds of the invention, as a practical matter it is nearly impossible to achieve treatment of all possible cancers in existence with the same compound. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for treating various cancers and disease subtypes. No reasonably specific guidance is provided concerning useful therapeutic protocols for treating a variety of cancer subtypes, other than growth inhibition of lung cancer and colon cancer cells. The latter is corroborated by the working examples on pages 37-39 in the specification.  
The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to glioblastoma, for example, having unrelated mechanisms of resistance, and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.



	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed selenopsammaplin A compounds could be predictably used for the treatment of every single cancer in existence as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Conclusion
Claims 5 and 7 are allowed but the remaining claims are not allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
09/09/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.